Exhibit 10.01

UNDER ARMOUR, INC.

2010 NON-EMPLOYEE DIRECTOR COMPENSATION PLAN

WHEREAS, the Board of Directors of Under Armour, Inc. (the “Company”)
established this plan in 2006 to provide for the compensation of Non-Employee
Directors of the Company and to align director compensation more directly with
the shareholder’s interest;

WHEREAS, the Board approved certain changes to compensation for Non-Employee
Directors effective as of January 1, 2010;

NOW, THEREFORE, this plan has been amended and restated as the Under Armour,
Inc. 2010 Non-Employee Director Compensation Plan as set forth below.

 

Section 1 Interpretation

 

1.1 Purposes

The purposes of the Plan are:

 

  (a) to develop a mechanism to compensate Non-Employee Directors for their
services to the Company; and

 

  (b) to provide a financial incentive that will help the Company to attract and
retain highly qualified individuals to serve as Non-Employee Directors of the
Company.

 

1.2 Definitions

Wherever used in the Plan, unless otherwise defined, the following terms shall
have the meanings set forth below:

 

  (a) “Affiliate” means a subsidiary, division or affiliate of the Company, as
determined in accordance with Section 414(b), (c) or (m) of the Code.

 

  (b) “Annual Retainer Fees” means the annual retainer and additional annual
retainer described in Sections 3.1(a) and (b) below, respectively, as such
annual retainers may be amended by the Board from time to time.

 

  (c) “Award Agreement” means an award agreement by and between a Non-Employee
Director and the Company, entered into pursuant to the terms of the Omnibus
Incentive Plan.

 

  (d) “Audit Committee” means the Audit Committee of the Board of Directors.

 

  (e) “Board” or “Board of Directors” means those individuals who serve from
time to time as the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

  (f) “Change in Control” has the meaning given to it in the Omnibus Incentive
Plan.

 

  (g) “Code” means the United States Internal Revenue Code of 1986, as amended.

 

  (h) “Committee” means the committee of the Board of Directors to which the
Board of Directors has delegated power to act under or pursuant to the
provisions of the Plan, initially the Compensation Committee.

 

  (i) “Committee Chair” means the individual who chairs a committee or a
sub-committee of the Board to which the Board has delegated authority with
respect to certain functions, including the Audit Committee, the Compensation
Committee, the Nominating and Governance Committee and any other committee or
sub-committee established by the Board.

 

  (j) “Committee Chair Fees” means the Committee Chair annual retainers
described in Section 3.3(a) below, as such Committee Chair annual retainers may
be amended by the Board from time to time.

 

  (k) “Compensation Committee” means the Compensation Committee of the Board of
Directors.

 

  (l) “Company” means Under Armour, Inc., a Maryland corporation, and any
successor to all or substantially all of its assets or business.

 

  (m) “Disability” has the meaning given to it in the Omnibus Incentive Plan.

 

  (n) “Deferred Stock Unit” means an interest credited under the DSU Plan. Each
DSU represents the Company’s obligation to issue one share of common stock in
accordance with the terms of the DSU Plan.

 

  (o) “DSU Plan” means the Under Armour, Inc. 2006 Non-Employee Directors
Deferred Stock Unit Plan, as amended and restated from time to time.

 

  (p) “Effective Date” of the Plan, as amended and restated, is January 1, 2010.

 

  (q) “Grant Date” means the date of an annual shareholder meeting; provided
however, that with respect to an Initial Restricted Stock Unit Grant made to a
Non-Employee Director in accordance with Section 4.1 below, “Grant Date” means
the date the Non-Employee Director commences Board service.

 

  (r) “Initial Restricted Stock Unit Grant” means an equity grant made under
Section 4.1 of this Plan.

 

  (s) “Lead Director” means the Non-Employee Director appointed by the Board of
Directors as the Lead Director.

 

2



--------------------------------------------------------------------------------

  (t) “Corporate Governance Committee” means the Corporate Governance Committee
of the Board of Directors.

 

  (u) “Non-Employee Director” means a member of the Board of Directors who is
not an employee of the Company or any Affiliate of the Company.

 

  (v) “Omnibus Incentive Plan” means the Under Armour, Inc. 2005 Omnibus
Long-Term Incentive Plan, as amended and restated from time to time.

 

  (w) “Plan” means this Under Armour, Inc. 2010 Non-Employee Director
Compensation Plan, as amended and restated from time to time.

 

  (x) “Plan Year” means the twelve month period beginning on January 1 and
ending on December 31 of each year; provided that the initial Plan Year shall be
the short plan year commencing on May 31, 2006 and ending December 31, 2006.

 

  (y) “RSU” means a restricted stock unit granted under the Omnibus Incentive
Plan.

 

  (z) “Quarter” means each Company fiscal calendar quarter, which begins on
January 1, April 1, July 1, and October 1 of each year.

 

  (aa) “Separation from Service” or “Separate from Service” means a Non-Employee
Director ceasing to be a member of the Board for any reason, determined in
accordance with Code Section 409A and the guidance issued thereunder, including
Proposed Treas. Reg. Section 1.409A-1(h) (or any successor rule or regulation
thereto).

 

Section 2 Eligibility

Each Non-Employee Director shall be eligible to participate in the Plan on the
date he or she is first appointed to the Board, in accordance with its terms.

 

Section 3 Compensation

 

  3.1 Annual Retainer

 

  (a) Subject to the other provisions of this Plan, each Non-Employee Director
shall receive an annual retainer of Forty Thousand Dollars ($40,000) in
installments of Ten Thousand Dollars ($10,000) each Quarter, paid in arrears.

 

  (b) Subject to the other provisions of this Plan, the Non-Employee Director
appointed as the Lead Director shall receive an additional annual retainer of
Fifteen Thousand Dollars ($15,000) in installments of Three Thousand Seven
Hundred Fifty Dollars ($3,750) each Quarter, paid in arrears.

 

3



--------------------------------------------------------------------------------

  (c) Non-Employee Directors appointed or elected to the Board during a Quarter
and those who Separate from Service during a Quarter shall receive a pro-rata
payment for that Quarter based on the number of days of service as a Board
member in the Quarter. Any Non-Employee Director who serves as the Lead Director
for part of a Quarter shall receive a pro-rata payment for that Quarter based on
the number of days of service as the Lead Director in the Quarter.

 

  (d) A Non-Employee Director and Lead Director may elect to defer all of the
value of the Annual Retainer Fees as DSUs under the DSU Plan, in accordance with
its terms.

 

  3.2 Board/Committee Meeting Fees

In addition to fees otherwise paid hereunder, each Non-Employee Director shall
be paid each Quarter, in arrears, One Thousand Dollars ($1,000) for each Board
or committee meeting he or she attends in person, and Five Hundred Dollars
($500) for each Board or committee meeting he or she attends telephonically.
Each Non-Employee Director shall be reimbursed for his or her reasonable
expenses incurred for attending meetings and otherwise acting on the Company’s
behalf.

 

  3.3 Committee Chairs

 

  (a) In addition to fees otherwise paid hereunder, each Committee Chair shall
be paid a Committee Chair annual retainer, as follows:

 

Committee Chair

   Annual Retainer

Audit Committee

   $15,000

Compensation Committee

   $12,500

Nominating and Governance Committee

   $10,000

 

  (b) Whether the Committee Chair of an additional committee or sub-committee
established by the Board is entitled to a Committee Chair annual retainer, and
the amount of such retainer, if any, shall be determined by the Board, solely in
its discretion.

 

  (c) Committee Chair annual retainer fees shall be paid in equal Quarterly
payments, in arrears, and subject to the rules set forth at Section 3.1(c)
above.

 

  (d) A Non-Employee Director may elect to defer all of the value of the
Committee Chair Fees as DSUs under the DSU Plan, in accordance with its terms.

 

4



--------------------------------------------------------------------------------

Section 4 Equity Grants

 

  4.1 Initial Restricted Stock Unit Grant

 

  (a) On the Grant Date applicable to Initial Restricted Stock Unit Grants, each
new Non-Employee Director shall be granted an RSU with an equivalent value as of
the Grant Date of One Hundred Thousand Dollars ($100,000).

 

  (b)

RSUs will be granted under and pursuant to the terms of the Omnibus Incentive
Plan and subject to the terms of an Award Agreement by and between each
Non-Employee Director and the Company. Each RSU shall vest 1/3rd annually while
the Non-Employee Director continues to serve as a Board member, starting with
the first anniversary of the Grant Date. Upon vesting, each RSU shall be settled
in the form of a DSU, and shall be deferred in accordance with the terms of the
DSU Plan. DSU interests shall be settled in the form of Company stock on the
date that is six (6) months from the date the Board member incurs a Separation
from Service and otherwise in accordance with Section 4 of the DSU Plan.

 

  (c) Non-Employee Directors who are Board Members on the Effective Date are not
eligible for this RSU grant.

 

  4.2 Annual Restricted Stock Unit Grant

Each Non-Employee Director who serves as a Board Member at the close of each
annual shareholder meeting of the Company shall be awarded the number of RSUs
equivalent in value as of the Grant Date to Seventy-Five Thousand Dollars
($75,000). Annual RSUs shall 100% vest on the date of the next shareholder
meeting following the Grant Date, if the Non-Employee Director is a Board member
at that time. Upon vesting, each RSU shall be immediately settled in the form of
a DSU, and shall be deferred in accordance with the terms of the DSU Plan. DSU
interests shall be settled in the form of Company stock on the date that is six
(6) months from the date the Board member incurs a Separation from Service, and
otherwise in accordance with Section 4 of the DSU Plan.

 

  4.3 Rules Applicable to Equity Grants

 

  (a) The Board, in its discretion, shall determine whether and to what extent a
grant under Section 4.2 to a Non-Employee Director who begins service as a Board
member other than at an annual shareholders meeting shall be prorated for the
first year of Board service.

 

  (b)

Notwithstanding anything contained herein to the contrary, all grants under this
Section 4 shall 100% vest upon the death or Disability of a Non-Employee
Director, or upon a Change in Control. Upon vesting pursuant to this
Section 4.3(b), RSUs shall be settled in the form of shares of Company common
stock

 

5



--------------------------------------------------------------------------------

  (with fractional shares settled in cash), issued directly to the Non-Employee
Director or his beneficiary, and shall not be settled as DSUs in the DSU Plan.

 

Section 5 General

 

  5.1 Successors and Assigns

The Plan shall be binding on the Company and its successors and assigns and each
Non-Employee Director and his or her heirs and legal representatives and on any
receiver or trustee in bankruptcy or representative of creditors of the Company
or Non-Employee Director, as the case may be.

 

  5.2 Amendment or Termination of the Plan

The Board shall have the right and power at any time and from time to time to
amend the Plan in whole or in part and at any time to terminate the Plan;
provided, however, that an amendment to the Plan may be conditioned on the
approval of the shareholders of the Company if and to the extent the Board
determines that such approval is necessary or appropriate. No termination,
amendment, or modification of the Plan shall adversely affect in any material
way any award previously granted under the Plan, without the written consent of
the affected Non-Employee Director.

 

  5.3 Limitations on Rights of Non-Employee Directors

 

  (a) Any and all of the rights of the Non-Employee Directors respecting
payments under the Plan shall not be transferable or assignable other than by
will or the laws of descent and distribution, nor shall they be pledged,
encumbered or charged, and any attempt to do so shall be void.

 

  (b) Any liability of the Company to any Non-Employee Director with respect to
receipt of payment under this Plan shall be based solely upon contractual
obligations created by the Plan. Neither the Committee nor the Board shall be
liable for any actions taken in accordance with the terms of the Plan.

 

  5.4 Compliance with Law

The obligations of the Company with respect to payments hereunder are subject to
compliance with all applicable laws and regulations. In connection with the
Plan, each Non-Employee Director shall comply with all applicable laws and
regulations and shall furnish the Company with any and all information and
undertakings as may be required to ensure compliance therewith.

 

6



--------------------------------------------------------------------------------

  5.5 Governing Law

The Plan shall be governed by and construed in accordance with the laws of
Maryland. The Plan is also intended to comply with the requirements of section
409A of the Code, to the extent such section applies, and to the extent
applicable, this Plan shall be interpreted in a manner consistent with that
intent.

 

  5.6 Administration

The Committee shall have complete discretionary authority and power to
(i) construe, interpret and administer the Plan and any agreement or instrument
entered into under the Plan, (ii) establish, amend and rescind any rules and
regulations relating to the Plan, (iii) make any other determinations that the
Committee deems necessary or desirable for the administration of the Plan,
including without limitation decisions regarding eligibility to participate and
the amount and value of any payment, and (iv) delegate to other persons any
duties and responsibilities relating to the administration of the Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency or ambiguity in the Plan in the manner and to the extent the
Committee deems, in its sole and absolute discretion, necessary or desirable. No
member of the Committee shall be liable for any action or determination made in
good faith. Any decision of the Committee with respect to the administration and
interpretation of the Plan shall be binding and conclusive for all purposes and
on all persons, including the Company, all Non-Employee Directors and any other
person claiming an entitlement or benefit through any Non-Employee Director. All
expenses of administration of the Plan shall be borne by the Company.

 

7